      Case 4:18-cv-00468-RGE-CFB Document 10 Filed 03/08/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA



       Mary A Clayton,



               Plaintiff                              JUDGMENT IN A CIVIL CASE
       v
                                                      CASE NUMBER: 4-18-cv-468
       Ryan R. Thies, Ryan J. Neumann,
       Donna R. Kuster, et al.,



               Defendant

        JURY VERDICT . This action came before the Court for trial by jury. The issues have been
tried and the jury has rendered its verdict.

       DECISION BY COURT. This action came before the Court. The issues have been
considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED:
Plaintiff's complaint is dismissed, case is closed.




Date: March 8, 2019                                   CLERK, U.S. DISTRICT COURT


                                                      /s/ Donnell Vance
                                                      ______________________________
                                                      By: Deputy Clerk
